Citation Nr: 1712600	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-30 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from August 1973 to August 1976 and from June 1979 to April 1992.

This issue comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in a June 2010 rating decision the Veteran's claim for an increased rating for his coronary artery disease (CAD) was granted, with a rating of 60 percent effective December 14, 2009.  His claim for a temporary total evaluation for convalescence following a myocardial infarction was denied.  In a July 2010 rating decision, the Veteran's claim for TDIU was denied.  In September 2010, the Veteran submitted a notice of disagreement (NOD) specifically with VA's "denial letter sent to me dated July 31, 2010."  The July 31, 2010 notice sent to the Veteran notified him of the denial of his claim for TDIU.  The September 2010 NOD did not indicate a disagreement with the rating provided in the June 2010 rating decision nor the denial of a temporary total evaluation, as such, those issues are not on appeal.

In March 2012, the Veteran provided a statement that he was being treated for posttraumatic stress disorder (PTSD) by the VA, and stated that he wanted VA to consider the medical treatment for his PTSD "in deciding my I/U claim."  The RO reached out to the Veteran's then-representative (Alabama Department of Veteran's Affairs) and asked if the Veteran was claiming service connection for PTSD, as only service-connected disabilities are considered in TDIU claims.  The virtual record contains an August 2012 email from the Veteran's representative that stated the Veteran was "not claiming PTSD at this time.  He is just informing the VARO of his treatment.  He insisted on informing of this, to help with I/U claim."  The employee from the RO noted that "IU is only based on how service-connected disabilities keep the Veteran from working."  The RO informed the Veteran's representative that if the Veteran wanted to claim service connection for PTSD it had to be in writing.  The record does not contain further communication from the Veteran, this representative, or his two subsequent private attorneys regarding a claim for PTSD.  As the Veteran's representative specifically indicated that the Veteran did not wish to claim service connection for PTSD "at this time," the Board will not infer a PTSD claim where one has been expressly negated.


FINDINGS OF FACT

1.  On September 1, 2009, the Veteran filed an informal claim for TDIU.  His formal claim for TDIU was received in April 2010.

2.  Prior to December 14, 2009, the Veteran did not meet the schedular requirements for TDIU, with his CAD rated 30 percent disabling.  From December 14, 2009, the Veteran met the schedular requirements for TDIU, with his CAD rated 60 percent disabling.  The Veteran is singularly service-connected for CAD.

3.  The Veteran has an unknown number of years of formal education (reported has both 12th grade completed and two years of college education).  His employment history post-service included roughly 15 years as a mail processor for the U.S. Post Office.

3.  It is unclear from the record if the Veteran stopped working in August 2009 or sometime in early 2010.

4.  The medical and lay evidence of record does not support that the Veteran's service-connected CAD prevents him from obtaining or maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for referral for entitlement to extraschedular TDIU prior to December 14, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16(b) (2016).

2.  The criteria for entitlement to schedular TDIU from December 14, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in February 2010 and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A (a)(1); 38 C.F.R. § 3.159 (c).  Service treatment records, VA treatment records, private treatment records identified by the Veteran, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Here, the Veteran was provided with VA examinations in 2009, 2010 and 2016 regarding his singular service-connected disability of CAD.  The 2010 and 2016 examiners provided statements regarding the Veteran's work limitations based on his CAD.  Given the evidence of record, the Board finds that the VA examinations and opinions are adequate for the purposes of determining the claim on appeal.

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

Factors to be considered in determining entitlement to TDIU include, but are not limited to, employment history, educational achievement, and vocational attainment.  38 C.F.R. § 4.16 (b).  

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a).  

On September 1, 2009, VA received a statement from the Veteran that he "intend[ed] to file for individual unemployability in the future because of [his] heart condition if [he was] unable to return to work.  Even though [his] condition presently rated at 30 %, the condition is such that it is a very high likelihood that [he] will not be able to work again."  He noted that he would file his TDIU claim if, "after examination by [his] doctor and the specialists treating [him], [he was] deemed unable to maintain gainful employment."

Within a year of this notice, in April 2010, the Veteran filed a formal claim for TDIU.  On his application, the Veteran stated that he stopped working due to his heart condition.  He became too disabled to work on August 8, 2009, and he last worked full time on July 15, 2009.  He was previously employed as a postal worker or "mail processor."  He worked as a postal worker from August 1993 to August 2009.  He reported a high school education.  

A July 2010 VA form filled out by the Veteran's prior employer indicated that the Veteran began working as a mail processing clerk in August 1995, and received his last payment in August 2009.  The person filling out the form did not know when the Veteran last worked full time or how much, if any, time he lost in the prior 12 months due to his heart condition.

As noted above, the Veteran is currently singularly service-connected for CAD.  He had a 30 percent rating for CAD prior to December 14, 2009, and has a 60 percent rating thereafter.  As such, the Veteran meets the schedular requirements for TDIU after December 14, 2009, but not before.

However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation Service for extraschedular consideration.  Id.

The Board notes that the Veteran has a history of a myocardial infarction in 1990 during service.  Additionally, on August 9, 2009, the Veteran was admitted for chest pain and was found to have had a second myocardial infarction. 

In May 1992, the Veteran was provided a VA examination in conjunction with his claim for CAD status post his 1990 myocardial infarction.  The Veteran reported he had "angina with exertion, moderate to heavy, such as running, heavy work such as cutting grass."  The Veteran stated he was better since reducing the stress of the service.  The impression was of coronary artery disease, status-post myocardial infarction, with angina and a history of stress anxiety, improved at present.

Beginning in May 2008, the Veteran complained of having an aching chest pain at work, which last occurred a few months prior.  He was most active at work, occasionally getting the chest pain when he lifted trays of mail or when he was sweeping.  

Also in May 2008, the Veteran sought treatment from Rheumatology Associates of North Alabama (records contained in SSA records) for "possible arthritis."  He stated it made it difficult to grasp and hold objects.  The joints that were impacted in the past six months were his: hands, fingers, right elbow and left hip.  In January 2009, the Veteran was noted to have possible rheumatoid arthritis and complained of low back discomfort that was nonarticular and episodic.  "It never interferes with his ability to work or do [activities of daily living] even though he works eight to twelve hours a day doing mildly hard work."  

On August 9, 2009, the Veteran sought emergency treatment for chest pain and was found to have had an acute myocardial infarction.  He underwent stent implantation.  He was released from the hospital on August 11, 2009 with a recommendation to quit smoking and to continue the medical management of his diabetes, which was diagnosed during hospitalization.  
A VA treatment record from September 2009, which reviewed the Veteran's recent heart attack and treatment noted that the Veteran could return to work on September 30, 2009 and needed one month of light duty before he could be "back full tilt."  

A September 10, 2009 VA mental health consultation included the Veteran's report that he had two years of college education and was employed with the U.S. Postal Service for 17 years.  He was going to "return to work tomorrow after being on medical leave following a second heart attack."  He noted several family members had died due to heart attacks.  He was "concerned he [was] not ready for full duty at work since he [was] required to do heavy lifting and [was] still recovering from receiving stents.  He noted the work environment contributed to significant stress."  He later noted tension at work and stated he tried to divert the stress by focusing on doing a good job.  He stated his "efficient work is not truly recognized since he and his partner are sent to help other stackers['] complete work.  The Veteran feels he could be rewarded rather than given extra duty.  The insult is intensified when the slackers joke about getting someone else to do their job.  The Veteran is not able to quit due to needing the income."  

Another September 2009 VA mental health treatment record included the Veteran's complaints that he had "significant problems at work, US Post Office where he [has been] working for the last 15 years and he said that he is under the same stress as he was in the military.  He had a second heart attack in August, the first one in 1990."  

SSA records contain private treatment records from Creekside Family Practice.  A January 2009 record appears to note the Veteran had arthritis, but the handwriting is very difficult.  It did note the Veteran had brought in FMLA paperwork.  A June 2009 record noted the Veteran had mild COPD with spirometry and he complained of being "very tired."  An October 2009 record was handwritten, but appeared to state that the Veteran had taken a pay cut at work prior to his myocardial infarction; unfortunately, the remainder of that sentence is illegible.  He was on "light duty for [illegible], couldn't keep it...able to sit and do something 2-3 [hours?] and then would have to lay down and rest."  He was noted to have CAD and the physician wrote "agree [with] disability."  

During October 2009 VA mental health treatment the Veteran stated he spoke with his wife and decided he needed to seek medical retirement from the postal service due to "the intensity of the stress on the job and his desire to enjoy time with his family rather than risk a third heart attack."  The Veteran was aware his health and age would limit his options for employment.  He noted the "medication and relief of knowing he will not have to endure the tension of work has helped reduce his depression."  In another October 2009 mental health note, the Veteran stated he had been abstinent from smoking until the moment he got nervous at his job, "where he is retiring on October 30, 2009 after 16 years."  

In December 2009, the Veteran was afforded a VA examination.  He reported his August 2009 myocardial infarction and angioplasty.  He noted that "since that time, he had not worked."  He described fatigue as his main symptom.  He did not have "straight forward shortness of breath," but he did have exertional chest pain.  It was noted that he would have a stress test and echocardiogram in the next month.   After physical examination, the physician provided a diagnosis of CAD status post myocardial infarction in August 2009 with preserved ejection fraction.  "However, he described significant fatigue and inability to exert himself perhaps related to his depression."

A January 2010 record from The Heart Center noted the Veteran complained of dyspnea that was present prior to his recent hospitalization, "it sounds as if there is a component of COPD.  He quit smoking at the time of his [myocardial infarction]."  Physical examination showed normal point of maximal impulse, with no thrills, and regular rate and rhythm.  His carotids were full and equal bilaterally without bruits.  He had "no increased work of breathing and clear chest sounds."  The assessment was that his CAD was "doing well at this time on his current medications."  A December 2009 EKG was noted to show preserved systolic function and mild pulmonary hypertension.  The left ventricle ejection fraction was of 50 to 55 percent.  A December 2009 lower extremity hemodynamic arterial evaluation showed "no indirect evidence for significant resting or exercise-induced lower extremity arterial insufficiency."  A December 2009 nuclear stress test was "clinically negative.  Electrically negative."  The conclusion was of a "normal study.  There is no evidence of ischemia" or scar.  

An April 2010 Creekside Family Practice record noted that the Veteran stated he was "stressed by work issues, tired and stiff when he wakes up in the [morning]."  The record also appeared to say that his heart "fluttered" on occasion and he stated he could walk 50 feet before being tired and short of breath.  

In May 2010, a physician from Creekside Family Practice provided a letter that the Veteran was not capable of lifting over 15 pounds more than once a day or performing repeated bending, due to his rheumatoid arthritis.  The physician stated that he did not "anticipate him ever being able to meet the functional requirements of his job as he has outlined to me."  A corresponding treatment record noted that the Veteran felt "ok" but that he was "still not able to lift a lot or do repetitive action due to RA [rheumatoid arthritis]."  

A June 2010 Rheumatology Associates of North Alabama record noted that the Veteran had a history of positive anti-CCP antibody, and swelling and tenderness in his metatarsal phalanges of both feet.  He also had tenderness and swelling in the metacarpal phalanges of his right hand, and slight discomfort in his left hand.  The physician felt the Veteran had evolving rheumatoid arthritis.  

SSA records also contain a July 2010 physical summary that the Veteran had CAD with two prior myocardial infarctions, with the last in August 2009.  He had been asymptomatic, and had a normal left ventricle ejection fraction in December 2009.  He had normal ABIs, normal nuclear stress test showing no ischemia or scar.  He could attend to his personal needs, walking daily for 10 to 15 minutes on his treadmill, drive and shop. 

The Veteran was afforded a VA examination in July 2010, which noted a December 2009 nuclear perfusion test showed the Veteran could accomplish 7.7 METs.  The Veteran reported difficulty with dyspnea since his August 2009 myocardial infarction.  He felt he was dyspneic after exercising for four to five minutes.  He also complained of pain in his feet, right knee, and his hands.  He provided records from a rheumatologist indicating a probable diagnosis of rheumatoid arthritis.  He stated he did not have incapacitating episodes related to his arthritis.  Following a review of his records, the VA examiner noted that in terms of his unemployability, "his atherosclerotic heart disease [would cause him to be unable] to perform extremes of physical exertion.  However, he would otherwise be able to perform a physically active job or a sedentary job in terms of his heart disease.  In terms of his arthralgias of his hands, he does not appear to have severe symptoms that would warrant unemployability."  The physician deferred comment on the Veteran's depression.

In August 2010, Dr. C.L.K. from Creekside Family Practice provided a letter regarding the Veteran's employability.  The letter is in the Veteran's SSA records, but it is unclear if it was written to provide to SSA or to the Veteran's employer.  The letter included a report of the Veteran's cardiac history and most recent laboratory results.  The letter noted that "Dr.C's evaluation of [the Veteran] stat[ed] that from a cardiac standpoint there are not any limitations relating to his job."  The Board was unable to find Dr. C.'s evaluation in the SSA records or elsewhere in virtual VA.  

Dr. C.L.K. wrote that the Veteran had significant complaints regarding his arthritis starting in 2006.  "These arthritic complaints continued; and, have been the primary limiting factor in the performance of his job, which requires moderate lifting of 15 to 44 pounds, moderate carrying of 15 to 44 pounds, pulling straight, pulling hand over hand, reaching above his shoulders, use of his fingers, use of both hands, regular walking, standing, kneeling, repeated bending."  All of these activities have been "a challenging problem" to the Veteran.  The working diagnosis for several years was noted to be osteo and degenerative arthritis, so the Veteran was referred to Dr. R.E.H. and a positive anti-CCP antibody was noted to be "diagnostic of rheumatoid arthritis in evolution."  The Veteran was then placed on several medications, with benefit; however, "the benefit has not been to the degree that allows [the Veteran] to carry out the functions of his job."  In conclusion, Dr. C.L.K. noted that the Veteran had "rheumatoid arthritis associated with osteoarthritis, which severely limits performance of his job duties as outlined [by the Veteran to Dr. C.L.K.].  Next, he has significant coronary artery disease, maturity-onset diabetes mellitus, and COPD."

Also in August 2010, SSA provided disability benefits, noting that disability began August 8, 2009, due to a primary diagnosis of rheumatoid arthritis and other inflammatory polyarthropathies and a secondary diagnosis of heart failure.  The record noted that the Veteran had a high school education.  His prior employment was as a mail processor.  His maximum work capacity was "sedentary work range" based on all of his disabilities.  Additionally, SSA noted that "the claimant's current age is adverse for successful adjustment to other unskilled (sedentary/light/medium) level work activity."  The Board notes that age is not considered during TDIU benefits evaluation.  

The Veteran's wife filled out forms for SSA benefits where she noted that the Veteran could not walk far or squat and had trouble standing up and bending due to his knee pain.  He had difficulty reaching due to shoulders hurting, and that kneeling made his back sore.  He had shortness of breath when climbing stairs, and he could not use his hands for gripping, holding, pushing and pulling.  

The Veteran provided a statement that he would attempt to use his treadmill if he was not stiff or sore.  He stated he could only do ten to fifteen minutes on his treadmill before he became short of breath.  He stated he did not prepare food because he had pain in his hands and feet, and had fatigue and shortness of breath often.  He noted that he could walk a short distance, but he could not squat due to a loss of balance, and that kneeling was "very sore."  He could not climb stairs due to shortness of breath.  He had "no strength" for lifting, and he could not use his hands due to pain.  He could not reach due to pain in the back and shoulders.  He listed the following medical conditions: two heart attacks, arthritis, diabetes, PTSD, COPD, stress, sleep deprivation, high blood pressure, gastroesophageal reflux disease (GERD), and hyperlipidemia.  He stated he stopped working on August 3, 2009 due to his "conditions."  Prior to stopping work, he stated he made changes to his work activity starting January 1, 2008.  He noted he had specialized job training in A/C refrigerator repair, completed in 1993; however, he had only worked as a mail processor from 1993 to August 3, 2009.  He stated that his job required walking, standing, stooping, kneeling, crouching, crawling and reaching 8 hours per day.  He also needed to write 8 hours per day and handle large objects 6 hours per day.  He stated he lifted mail and carried it 20 feet to 150 feet every day.  He stated the heaviest weight he lifted was 450 pounds, and that he frequently (1/3 to 2/3 of the work day) lifted 125 pounds.

SSA provided a Physical Residual Functional Capacity assessment.  The Veteran was noted to be limited to occasionally lifting 10 pounds, frequently lifting 10 pounds, standing 6 hours in an 8-hour work day, and he was unlimited in pushing and pulling.  He was noted to have occasional limitations with climbing stairs, balancing, stooping, kneeling, crouching, and crawling.  He had limited fine manipulation, but no limitation to reaching, handling and feeling.  He was limited in working with/around hazardous machinery, and working at unprotected heights.  The evaluator noted the Veteran's August 2009 admission for a myocardial infarction and cardiac catheterization with stent placement.  Additionally, his rheumatology records regarding feet, hands, and knee pain were referenced.  The "field office did not observe any physical limitations while completing face-to-face intake."  His medical history could "reasonably be expected to produce some of the above stated symptoms and functional limitations.  Claimant's statements about his symptoms and functional limitations are only partially credible."  It was noted that there was no medical source statements regarding his physical capabilities on file. 

After remand, the Veteran was afforded another VA heart examination in conjunction with his TDIU claim in June 2016  He was noted to have had a NSTEMI (non-ST-elevation myocardial infarction) in 1990 and stents placed (angioplasty) in 2009.  On examination, the Veteran had diminished dorsalis pedis and posterior tibial peripheral pulses.  He had left ventricle ejection fraction of 45 to 55 percent according to a 2010 echocardiogram.  On interview, the Veteran stated he had dyspnea and fatigue.  The examiner provided an interview-based METs workload of >3 to 5, indicating workload activities such as light yard work (weeding), mowing lawn with a power mower, and brisk walking (4mph).  The examiner noted that the Veteran's CAD made it so that he was unable to do "physically demanding work."  The examiner also noted that his METs were further reduced by joint pain and COPD.

Initially, the Board notes that it is unclear from the record when the Veteran was last employed.  On his formal claim for TDIU, the Veteran indicated he stopped working full time on July 15, 2009, and that he became too disabled to work on August 8, 2009.  Oddly, treatment records indicated he had his myocardial infarction the following day on August 9, 2009, but SSA records also indicate the Veteran became too disabled to work on August 8, 2009.  When applying for SSA benefits, the Veteran stated he stopped working August 3, 2009.  A Creekside Family Practice record from October 2009 indicated the Veteran had already gone on light duty prior to his myocardial infarction.  A September 10, 2009 VA treatment record included that Veteran would return to work the following day.  Another September 2009 VA treatment record noted that the Veteran could return to work on September 30, 2009, with one month of light duty required.  An October 2009 VA record showed the Veteran's report that he "needed" to seek medical retirement, indicating that he had not yet retired.  During that treatment, the Veteran reported he would be retiring October 30, 2009.  Lastly, an April 2010 Creekside Family practice record indicated that the Veteran was then currently stressed by "work issues," but it wasn't clear if this was while still working or while awaiting confirmation of his medical retirement, although he had stated in prior records that his medical retirement would have happened in 2009.  Given the above, and a few more records that are not cited, the Board is unable to state with certainty when the Veteran last worked (non-marginal, full-time work).  However, given the Board's decision that the Veteran is not entitled to schedular TDIU and does not warrant referral for extraschedular TDIU, the issue of the uncertainty of his last day of work is not a hindrance to the decision.

As noted above, prior to December 14, 2009 the Veteran does not meet the schedular requirements for TDIU.  From December 14, 2009, the Veteran meets the schedular requirements for TDIU.  He is singularly service-connected for CAD.  The Veteran has at least a high school education.  It is unclear from the record whether the Veteran has additional education or training.  On his formal claim for TDIU, the Veteran indicated 12 years of education.  He reported to SSA that he had training in A/C refrigerator repair from 1993, which he did not report to VA.  He also reported to a VA treatment provider that he had 2 years of college education.  It is unclear if the additional two years of "college education" are the same as, or in addition to, his A/C repair training.  

The Veteran's employment history is consistently reported as having been with the U.S. Postal Service as a mail processing clerk for roughly 15 years.  This employment is described as moderately physical, overall.  The Board notes that the Veteran reported to SSA that he had to occasionally lift 450 pounds and frequently lift 125 pounds at his mail processing job.  However, he reported to his private physician that the weight associated with his job was generally 15 to 44 pounds.  He has described his work as active, with moving mail, lifting trays of mail, and sweeping.  In September 2009, the Veteran stated that he was a good worker, and efficient at his job such that he was frequently sent to help others complete their tasks after he and his partner had completed their own tasks.  Given the discrepancies, the Board notes that the Veteran's description of his employment's physical requirements is less than credible; however, the Board notes the job would require some level of physical work.  

The Board notes that in 1992, the Veteran was noted to have angina with moderate to heavy exertion.  In September 2009, the Veteran was afraid he was not ready to return to full work duty due to the heavy lifting required, and that his work environment contributed to significant stress.  In October 2009, the Veteran noted he wanted to seek medical retirement due to the stress of his job, his desire to spend time with family, and his fear of a third heart attack.  In December 2009, a care provider indicated that the Veteran's significant fatigue and inability to exert himself may be related to his depression, as he did not have "straight-forward shortness of breath, but did have exertional chest pain."  Notably, in December 2009, a nuclear perfusion test showed the Veteran was capable of a workload of 7.7 METs.  In April 2010, the Veteran stated he was stressed by work issues and was stiff and sore in the mornings.  In May 2010, it was noted that the Veteran could not lift over 15 pounds more than once a day or perform repeated bending due to arthritis.  The July 2010 VA examiner found that the Veteran's CAD would prevent him from performing "extremes of physical exertion" but he would be able to perform a physically active job or a sedentary job.  An August 2010 letter from his private physician indicated that the Veteran's arthritis severely limited his performance of his current job duties as a mail processor, including lifting or carrying moderate (15 to 44 pounds) weight, use of his fingers, use of his hands, regular walking, standing, kneeling or repeated bending.  An August 2010 SSA assessment noted the Veteran was capable of sedentary employment based on the total impact of all of his disabilities, which included arthritis, CAD, diabetes, mental health, and COPD.  Most recently in 2016, the Veteran was noted to be unable to do "physically demanding work" due to his CAD.  His METs had lowered to >3 to 5, and it was noted that they were "further reduced" by his joint pain and COPD.

It seems apparent from the record that the Veteran has several disabilities that impacted his ability to continue working at his long-term place of employment.  Certainly the Veteran's CAD in conjunction with his arthritis, COPD and depression impacted his ability to work as a mail processor.  Indeed, his private treatment providers indicated that it was his rheumatoid arthritis that limited his ability to work as a mail processing clerk by limiting his ability to lift, carrying, push, pull, handle, write, stand, squat, and bend.  Regarding his CAD alone, the Veteran has reported shortness of breath, angina, and fatigue as his symptoms.  However, the Veteran had angina in 1992 (two years after his first heart attack) and managed to work as a mail processing clerk for 15 years.   His shortness of breath is also noted to be a symptom of COPD.  The Veteran's complaints regarding his ability to continue working included numerous statements about how he found his work environment to be stressful and that he was not being given positive recognition, but instead additional work, when he demonstrated that he was a good employee.  As noted above, entitlement to TDIU is based singularly on service-connected disabilities.  The limitations of the Veteran's non-service connected arthritis, COPD, diabetes, and psychiatric conditions are not applicable to a TDIU determination.  

Overall, the record shows that the Veteran is capable of at least sedentary employment, and likely some light to moderately physical employment based singularly on his CAD.  His 2016 examiner noted his CAD limited him to not "physically demanding" work,  the 2010 examiner noted he was limited to employment with performance of not the "extremes of physical exertion," and his December 2009 nuclear perfusion testing showed he could perform a workload of 7.7 METs.  The limitations regarding his lifting, sitting, standing, walking were noted in connection with his non-service connected arthritis.  The Veteran has at least a high school education, with possibly some additional education or training.  He specifically indicated he did not want to be considered for service connection for his psychiatric conditions, and, therefore the complaints of stress related to his employment are not applicable in this determination.  Consideration for TDIU does not take into account a Veteran's age.  Given the Veteran's history of being employed for more than 15 years without interruption, his ability to perform some physical employment, and his at-least high school education, the Board finds that the Veteran has the education, physical abilities, and skills to be able to perform and maintain gainful, non-marginal, employment.  

Accordingly, entitlement to schedular TDIU from December 14, 2009 is not warranted and referral for extraschedular consideration of entitlement to TDIU is not warranted, as the preponderance of the evidence weighs against unemployability solely resulting from the Veteran's service-connected disability.  In sum, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to extraschedular TDIU prior to December 14, 2009 is denied.

Entitlement to schedular TDIU from December 14, 2009 is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


